Title: Sunday. May 4th. 1766.
From: Adams, John
To: 


       Returning from Meeting this Morning I saw for the first Time, a likely young Button Wood Tree, lately planted, on the Triangle made by the Three Roads, by the House of Mr. James Brackett. The Tree is well set, well guarded, and has on it, an Inscription “The Tree of Liberty,” and “cursed is he, who cutts this Tree.”—Q. What will be the Consequences of this Thought? I never heard an Hint of it, till I saw it, but I hear that some Persons grumble and threaten to girdle it.
      